DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 4-8, 14-15, and 25-37 are pending.
Claim 2, 14-15, 25, and 34 are currently amended.
Claims 1, 3, 9-13, and 16-24 are cancelled.
Claims 14-15 are withdrawn as being directed to a non-elected invention, the election having been made on 12/9/2019.
Claims 2, 4-8 and 25-37 have been examined.

Priority
This application is a DIV of 14/818662 filed on 08/05/2015 (Now PAT 10258717), 14/818662 has PRO of 62033599 filed on 08/05/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Rejection
The rejection of claims 2-3, 25, 28-29, 32, and 36 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al. is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claims 4-6, 30, and 33 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. and further in view of Adkins is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claims 26, 31, and 33 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al., and further in view of Boateng et al. is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claims 7-8 and 31 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al., in view of Miraftab et al. in view of Adkins and further in view of Mirzaei et al. is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. as applied to claims 2-3, 25, 28-29, 32, 36, and further in view of Miraftab et al. and Morganti et al. is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claims 30, 34-35 and 37 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al. as applied to claims 2-3, 25, 27-29, 32, 36, and further in view of Wang et al. is withdrawn because none of the references teach hydroxyapatite in a membrane.
The rejection of claims 2-3, 25-30, 32-34, and 36-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,258,717 B2 in view of Miraftab et al. (GB 2484319) is withdrawn because this instant invention is a divisional application of U.S. Patent No. 10,258,717 B2
The provisional rejection of claims 2-3, 29-30, and 31-32 on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of copending Application No. 17/230,023 (the ‘023 application) in view of. Watthanaphanit et al. is withdrawn because the amendment of hydroxyapatite overcomes the rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 2, 4-8, 25-26, 28-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Legeros et al. (WO 2008/109165 A2) in view of Moavenian (GB 2519072 A).
Claim 2 is drawn to a membrane comprising:
a) a biodegradable polymer;
b) a honey mixed with the biodegradable polymer; and
c) a hydroxyapatite,
wherein the membrane is provided in solid form and promotes soft tissue healing when contacted with damaged or diseased soft tissue. 
Legeros et al. teach “Calcium Phosphate Mineralized Guided Bone Regeneration Membranes” (p16, Example 1). Legeros et al. teach the membrane comprising bovine collagen [0062], reading on limitation a of a biodegradable polymer. Legeros et al. teach the mineral of calcium phosphate is calcium hydroxyapatite or carbonated apatite [0062], reading on the limitation c of hydroxyapatite. Legeros et al. further teach the membrane is solid to touch [0062].
Legeros et al. did not teach the collagen membrane further comprising honey.
Moavenian teaches honey is beneficial in promoting healing of wound with antibacterial and anti-inflammatory properties (p2, para 1) and further show the synergistic effect of a combination of collagen and honey in Table 1 (page 8). Moavenian teaches a honey mixed with a collagen in a membrane made by the process shown in Fig 2 as follows, reading on the 
    PNG
    media_image1.png
    509
    677
    media_image1.png
    Greyscale
limitation b of honey and wherein the membrane is provided in solid form and promotes soft tissue healing (e.g., skin) when contacted with damaged or diseased soft tissue.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Legeros’s collagen membrane with Moavenian’s honey because (a) Legeros et al. teach the use of a collagen membrane for tissue regeneration by inhibiting bacterial infection and inflammation (Abstract) and (b) Moavenian teaches honey is beneficial in promoting healing of wound with antibacterial and anti-inflammatory properties (p2, para 1) and further show the synergistic therapeutic effect of a combination of collagen and honey in Table 1 (page 8). The combination would have reasonable expectation of success because both references teach a collagen membrane capable of inhibiting bacterial infection and inflammation. 

    PNG
    media_image2.png
    194
    382
    media_image2.png
    Greyscale
With respect to claims 4-6, Legeros et al. teach the membrane comprising 2-4 or more layers [0009].
With respect to claims 7 and 31, Legeros et al. teach the collagen membranes are often cross-linked [0038]. Moavenian shows at least two layers are cross-linked shown as follows (Fig 2).  
With respect to claim 8, Legeros et al. teach the cross-linker is glutaraldehyde (p10, last para).
With respect to claim 25, Moavenian teaches the ratio of collagen: honey is between 5:1 to 1:4 (p16, Table 2). Legeros et al. teach calcium and phosphate (hydroxyapatite) is 5%-50% of the collagen membrane [0009], reading on collagen: hydroxyapatite from 19:1 (95%:5%) to 1:1 (50%:50%).
With respect to claim 26, Moavenian teaches the membrane has been subjected to lyophilization (Abstract).
With respect to claim 28, Moavenian teaches honey is preferably of Unique Manuka Factor (UMF) +16 (Abstract).
With respect to claims 29-30, Legeros et al. teach the membrane comprising a biodegradable polymer of bovine collagen [0062].
With respect to claims 32 and 36, Legeros et al. teach the biodegradable polymer can be poly-lactic acid (PLA) or collagen [0009].
With respect to claim 33, Legeros et al. teach zinc can be further added to the collage-hydroxyapatite membrane [0009] and zinc ion is known to have antibacterial property [0006].
With respect to claim 34, Moavenian teaches the ratio of collagen: honey is between 5:1 to 1:4 (p16, Table 2). Legeros et al. teach calcium and phosphate (hydroxyapatite) is 5%-50% of the collagen membrane [0009], reading on collagen: hydroxyapatite from 19:1 (95%:5%) to 1:1 (50%:50%). Legeros et al. teach the membrane is solid to touch [0062]. Moavenian teaches the membrane promotes soft tissue healing (e.g., skin) when contacted with damaged or diseased soft tissue.

2.	Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Legeros et al. in view of Moavenian as applied to claims 2, 4-8, 25-26, 28-34, 36, and further in view of Miraftab et al. (GB 2484319, previously cited 6/8/2021).
Claim 27 is drawn to the membrane is formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression.
Legeros et al. in view of Moavenian teach a multi-layer membrane as applied to claims 2, 4-8, 25-26, 28-34, and 36 above.
Legeros et al. in view of Moavenian do not explicitly teach the membrane formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression.

    PNG
    media_image3.png
    305
    391
    media_image3.png
    Greyscale
Miraftab et al. teach the use of electrospun fibers to produce a membrane comprising honey (Abstract and Fig 1).Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials. Miraftab et al. teach electrospinning was developed from electrostatic spraying and now represents an attractive approach for polymer biomaterials processing, with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2), reading on electrospun membranes in claim 27.
With respect to claim 37, Miraftab et al. suggest electrospun fibers comprising a mixture a natural polymer and any biocompatible synthetic-based polymer such as PEO (polyethylene oxide), PLA (polylactic acid), PLLA (poly-L-lactic acid), PET (polyethylene terephthalate), PP (polypropylene) and the like to optimize the membrane properties for therapeutic use (p5, 17-24).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the membrane taught by Legeros et al. in view of Moavenian with Miraftab’s electrospun because (a) Legeros et al. in view of Moavenian teach a polymer membrane comprising honey and (b) Miraftab et al. teach electrospinning is the cheapest and most simple method for making a membrane comprising honey (Abstract and Fig 1) with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). The combination would have reasonable expectation of success because the references teach a membrane comprising a biodegradable polymer and honey.

3.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Legeros et al. in view of Moavenian as applied to claims, and further in view of Miraftab et al. as applied to claims 2, 4-8, 25-26, 27-34, 36-37 and further in view of Morganti et al. (J. Appl. Cosmetol. 2006 (July/September); 24: 105-114, previously cited 8/24/2020).
Claim 35 is drawn to the membrane is formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression of at least 3000 pounds.
Legeros et al. in view of Moavenian and Miraftab et al. teach a multi-layer honey-containing polymer membrane made by electrospun fibers as applied to claims 2, 4-8, 25-26, 27-34, and 36-37 above.
Legeros et al. in view of Moavenian and Miraftab et al. do not teach compression of membrane at least 3000 pounds.
Morganti et al. teach wound dressings membrane used for scar-less healing (p111, col 2, wound dressings for scar-less healing). Morganti et al. teach the composite of polymer (e.g., protein) was freeze-dried and hot-pressed at 20 MPa (about 2900 pounds) for 10 min at 140ºC to make a desired thickness for a membrane (p108, col 2, Composites with soy protein isolates), reading on the limitation of the membrane formed by electrospun and compression. Morganti et al. teach the thickness of a wound dressing is a result effective variable and can be optimized by pressing force and temperature. MPEP 2144.05 states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Legeros et al. in view of Moavenian and Miraftab et al.) with Morganti’s electronspun and compression of a polymer membrane because (a) Legeros et al. in view of Moavenian and Miraftab et al. teach a multi-layer collagen protein membrane mad by electronspun (Miraftab’s Fig 1) and (b) Morganti et al. teach the use of hot-compression of a membrane to make a desired thickness for a protein-containing membrane (p108, col 2, Composites with soy protein isolates). The combination would have reasonable expectation of success because the references teach a protein membrane for therapeutic use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-7, 28-32, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, and 11-12 of copending Application No. 17/230,023 (the ‘023 application) in view of Mckay (WO 2008/021921 A2.) and Hamzeh et al. (GB 2474851, previously cited 1/21/2020).
Claim 1 of the ‘023 application disclosed a composition comprising honey and one or more biodegradable polymers in an implantable form to promote tissue regeneration.
Claim 2 of the ‘023 application disclosed the composition in a solid and multi-layer membrane.
Claim 1 or 2 of the ‘023 application did not disclose the implantable multi-layer membrane comprising hydroxyapatite. 
Similarly, Mckay teaches “Medical implant sheets useful for tissue regeneration” (Title). Mckay teaches the use of osteoconductive material of hydroxyapatite in an implant to provide a scaffold for bone ingrowth (p5, para 1). Mckay further teaches the osteoconductive material can be combined with a natural or synthetic biocompatible polymeric material comprising collagen or polylactic acid to form a thin membrane (p6, para 4). Hamzeh et al. is recited as evidence to show honey containing membrane promote soft tissue healing (skin) when contacted with damaged or diseased soft tissue (p4, line 10-15).
One of ordinary skill in the art before the effective filing date of this invention would have it obvious to combine claim 1 or 2 of the ‘023 application with Mckay’s hydroxyapatite because (a) claims 1-2 of the ‘023 application disclosed a multi-layer membrane as an implantable form to promote tissue regeneration and (b) Mckay teaches the use of osteoconductive material of hydroxyapatite in an implant to provide a scaffold for bone ingrowth (p5, para 1). The combination would have reasonable expectation of success because both references teach the use of a membrane implant for tissue regeneration.
Claim 2 of the ‘023 application disclosed a multi-layer membrane, satisfying the instant claims 4-6.
Claims 11-12 of the ‘023 application disclosed at least one of the first layer or the second layer is cross-linked, satisfying the instant claims 7 and 31.
With respect to claim 28, Hamzeh et al. teach the honey is active Manuka honey with a 15 rating of UMF 10 or higher (p3, line 13-15).
Claim 6 of the ‘023 application disclosed the biodegradable polymer comprising gelatin or collagen protein, satisfying the instant claims 29-30.
Claims 7-8 of the ‘023 application disclosed the biodegradable polymers further comprising a synthetic polymer of polylactic acid (PLA), satisfying the instant claims 32 and 36.
This is a provisional nonstatutory double patenting rejection .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
18-October-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658